Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142060                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  DEBRA PATE, JEFFREY PATE,                                                                                Brian K. Zahra,
  PAUL ANDERSON, TANYA THOMAS,                                                                                        Justices
  Individually, and as next friend for her minor
  children, JAKOB HEFFNER, CALEB
  HEFFNER, MICHAEL THOMAS, JAMIE
  ANDERSON, individually, and as next friend
  for her minor children, KIANNA CAIN and
  RIMICK CAIN, and BRIAN HORD
                Plaintiffs-Appellees,
  v                                                                 SC: 142060
                                                                    COA: 297273
                                                                    Dickinson CC: 09-015862-NH
  ALEXANDER S. JUDY, M.D., and
  MARQUETTE GENERAL HOSPITAL, INC.,
  d/b/a/ MARQUETTE MEDICAL CLINIC,
             Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 23, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should now be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 25, 2011                      _________________________________________
           h0418                                                               Clerk